DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2010/0091266) hereinafter known as Yasuda, and further in view of Takayanagi et al. (US 2016/0069673) hereinafter known as Takayanagi.
With regards to claim 1, Yasuda discloses a total reflection terahertz wave measuring apparatus 1 is configured to acquire information on a subject S by a total reflection measurement method by use of a terahertz wave (Abstract), comprising:
a first step of disposing a measurement target of which a volume is changed during a measurement period on a reflection surface ([0044]; “The subject S is disposed on the reflection plane 30c of the prism 30.”)[0094]; and
 detecting and measuring a change in the polarization state of the probe light [0059][0092] by allowing a terahertz wave to be incident on the reflection surface from a side opposite to the measurement target and by detecting the terahertz wave reflected on the reflection surface [0091][0092], during the measurement period,
wherein in the second step, a state in which a substantially constant pressure is applied to the measurement target disposed on the reflection surface is maintained during the measurement period [0094].
Yasuda teaches the detection and measurement of a change in the polarization state of the probe light due to birefringence [0059][0092], however, the reference does not disclose a second step of acquiring data including a plurality of detection results respectively corresponding to a plurality of times separated from each other during the measurement period.
In the same field of endeavor, Takayanagi discloses a film thickness measuring method [0003] and a film thickness device (Fig. 1) that utilizes terahertz waves [0010]. Takayanagi further teaches of control device that performs a deconvolution process on waveform data (time waveform data). Figs. 6A-6B shows graphs wherein the horizontal axis indicates time and the vertical axis in indicates the amplitude of the waveform. The broken lines on the graphs represents P-polarization component and the solid line indicates the S-polarization component. The P-polarization component and S-polarization component are then utilized to determine sample/film thickness [0106][0107]. Further, the reference teaches that time difference relationship is utilized to measure the thickness of the film/s [0109]. (The Examiner correlates detecting polarization components, graphing the detection data, and determing a time difference to Applicant’s claim recitation of acquiring data of a plurality of detection results based on separate times during a measurement period.)
In view of Takayanagi, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Yasuda to gain of method of acquiring a plurality of detection data results utilizing various time ranges/waveforms, which correspond to polarization components of the sample, within a measurement period.  The motivation is to acquire detection data from  the sample for the purpose of measuring sample thickness.

With regards to claim 2, Yasuda, in view of Takayanagi, discloses the terahertz wave attenuated total reflection spectroscopic method according to claim 1, further comprising:
a third step of acquiring information relevant to the measurement target on the basis of the plurality of detection results acquired in the second step. (See the rejection of claim 1 concerning film thickness.)

With regards to claim 3, Yasuda, in view of Takayanagi, discloses the terahertz wave attenuated total reflection spectroscopic method according to claim 1, wherein in the second step, the terahertz wave is incident on the reflection surface, and the terahertz wave reflected on the reflection surface is detected, after a predetermined period elapses from a start of the application of the substantially constant pressure with respect to the measurement target disposed on the reflection surface. (see the rejection of claim 1)

With regards to claim 6, Yasuda, in view of Takayanagi, discloses the terahertz wave attenuated total reflection spectroscopic method according to claim 1, wherein the volume of the measurement target decreases during the measurement period. (Yasuda; [0094])

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yasuda et al. (US 2010/0091266) hereinafter known as Yasuda.
With regards to claim 8, Yasuda discloses a terahertz wave attenuated total reflection spectroscopic apparatus (Abstract; Fig. 9), comprising: 
a terahertz wave output unit 21 outputting a terahertz wave ([0072]; terahertz wave generating element 21); 
a prism ([0072]; internal total reflection prism 33) including a reflection surface on which a measurement target S is disposed, allowing the terahertz wave output from the terahertz wave output unit to be incident on the reflection surface from a side opposite to the measurement target, and outputting the terahertz wave reflected on the reflection surface [0073]; 
a terahertz wave detection unit ([0074]; terahertz wave detecting element 41) detecting the terahertz wave output from the prism; and 
a pressure application unit (Fig. 14; 60) applying a pressure to the measurement target disposed on the reflection surface [0094],
wherein the pressure application unit is configured to be capable of adjusting a magnitude of the pressure [0094].

	With regards to claim 9, Yasuda discloses the terahertz wave attenuated total reflection spectroscopic device according to claim 8, wherein the pressure application unit applies a substantially constant pressure to the measurement target disposed on the reflection surface during a measurement period [0094].

	With regards to claim 10, Yasuda discloses the terahertz wave attenuated total reflection spectroscopic device according to claim 9, further comprising:
a frame body (Fig. 14; 60) disposed on the reflection surface 31, inside which the measurement target S is disposed,
wherein the pressure application unit includes a weight applying a load (Fig. 14; 60) to a surface of the measurement target S on a side opposite to the reflection surface 31 inside the frame body.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2010/0091266) hereinafter known as Yasuda, and further in view of Kawada (US 2017/0336259).
With regards to claim 12, Yasuda teaches the detection and measurement of a change in the polarization state of the probe light due to birefringence [0059][0092], however, the reference does not disclose a processing unit electrically connected to the terahertz wave detection unit,
wherein the processing unit acquires information relevant to the measurement target on the basis of a plurality of detection results respectively corresponding to a plurality of times separated from each other that are acquired by the terahertz wave detection unit.
Kawada discloses a total reflection spectroscopic measurement device (Abstract). Kawada discloses an analysis device ([0032]; Fig. 3) which includes a differential detector 41, a frequency calculator 42, a lock-in detector 43, an electric field vector detection unit 44, and an optical constant analysis unit 45 [0032]. The optical constant analysis unit 45 and the electric field vector detection unit 44 can be a computer system which includes a CPU, a memory, a communication interface, and the like. The optical constant analysis unit 45 acquires information about the optical constant of the object to be measured on the basis of the electric field vector measured by the electric field vector detection unit 44. The optical constant analysis unit 45 can store data on the S and P polarization components of the measured electric field vector in a memory or the like, and recall the data [0038][0040]. Finally, the optical constant analysis unit 45, utilizing the S and P polarization components, acquires information about optical constants such as a refractive index, a dielectric constant, and an absorption coefficient [0043].
In view of Kawada, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Yasuda  with a computer system (CPU, which is a processor) utilizing a electric field vector detection unit 44 and a optical constant analysis unit 45 for detecting and analyzing the polarization state (S and Polarization components) of the sample. The motivation is to acquire information about optical constants of the sample wherein such optical constants are refractive index, dielectric constants, and absorption coefficients.

With regards to claim 12, Yasuda discloses a pressure application device (Fig. 14; 60) used in a terahertz wave attenuated total reflection spectroscopic device (Abstract) that allows a terahertz wave W1 to be incident on a reflection surface from a side opposite to a measurement target S and detects 40 the terahertz wave W1 reflected on the reflection surface 31c, in a state in which the measurement target S is disposed inside a frame body 60 disposed on the reflection surface 31c, the device comprising:
a support portion (The sides of 60) attached to the reflection surface 31c and the frame body 60;
a contact portion supported by the support portion to be movable along a direction perpendicular to a surface of the measurement target on a side opposite to the reflection surface and in contact with the surface of the measurement target inside the frame body; and
a biasing portion biasing the contact portion against the reflection surface side along the direction perpendicular to the surface of the measurement target.

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 12, Yasuda discloses a pressure application device (Fig. 14; 60) used in a terahertz wave attenuated total reflection spectroscopic device (Abstract) that allows a terahertz wave W1 to be incident on a reflection surface from a side opposite to a measurement target S and detects 40 the terahertz wave W1 reflected on the reflection surface 31c, in a state in which the measurement target S is disposed inside a frame body 60 disposed on the reflection surface 31c, the device comprising:
a support portion (The sides of 60) attached to the reflection surface 31c and the frame body 60;
a contact portion ([0094]; the presser of the presser mechanism 60 that is in contact with S.) supported by the support portion (The sides of 60)  to be movable along a direction perpendicular (Fig. 14 shows an arrow which implies that the presser can be moved perpendicular to 31c.) to a surface of the measurement target S on a side opposite to the reflection surface 31c and in contact with the surface of the measurement target S inside the frame body (presser mechanism 60); and

Yasuda disclose a presser mechanism that presses the subject against the reflection plane 31c for tight adherence to said reflection plane [0094], however, the prior art of record does not specifically disclose a biasing portion biasing the contact portion against the reflection surface side along the direction perpendicular to the surface of the measurement target.
With regards to claim 4, the prior art of record fails to disclose or reasonably suggest, the terahertz wave attenuated total reflection spectroscopic method according to claim 1, wherein in the measurement target, an anhydrate is transitioned to a hydrate during the measurement period. 
Claim 5 is objected to due to dependency on claim 4.

With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the terahertz wave attenuated total reflection spectroscopic method according to claim 1, wherein in the second step, a temperature of the measurement target is adjusted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasebe et al. (US 2014/0097344)
Ogawa et al. (US 2011/0205528)
Messerschmidt (US 2012/0088486)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884